DETAILED ACTION
The following is a Notice of Allowability in response to the Examiner’s Amendment per telephonic interviews with Michael P. Doerr (Reg. No. 52,825) on 7 February 2022 and 10 February 2022.  Claims 1, 7, 12, 18, 23 and 26 have been amended.  Claims 7, 18 and 26 have been rejoined.  Claims 4, 5, 8, 11, 15, 16, 19, 22, 27 and 30 were previously cancelled.  Claims 1-3, 6, 7, 9, 10, 12-14, 17, 18, 20, 21, 23-26, 28 and 29 remain pending in this application and are allowed.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Rejoinder of Claims
Claims 1, 12 and 23 are allowable. Claims 7, 18 and 26, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 16 October 2020, is hereby withdrawn and claims 1, 12 and 23 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in interviews with Michael P. Doerr (Reg. No. 52,825) on 7 February 2022 and 10 February 2022.

The application has been amended as follows: 

Claims
1.  (Currently Amended)  A system comprising:
a variable frequency drive configured to drive a fan motor of a heating, ventilation, and air-conditioning (HVAC) system within a range of fan motor speeds to ventilate an indoor space, the HVAC system having a cooling assembly that includes at least one of an economizer or a compressor; and
a controller configured to (i) communicate with the variable frequency drive, (ii) receive signals corresponding to whether the indoor space is less than fully occupied, ,
wherein the controller is further configured to determine the energy consumption fault by: determining an outside air temperature, a heat mode runtime, a cool mode runtime, and a ventilation mode runtime at preset intervals; determining an actual energy consumption of the HVAC system; accessing a database that stores historical data correlating time of day data and outside air temperature data with energy consumption data of the HVAC system to determine a normal energy consumption range for the HVAC system when a sufficient amount of previously sampled energy consumption data is present; comparing the actual energy consumption of the HVAC system with the normal energy consumption range; and determining that the energy consumption fault exists in response to the actual energy consumption being outside of the normal energy consumption range.

7.  (Rejoined - Currently Amended)  The system recited by claim 1 further comprising a carbon dioxide sensor, wherein the controller is further configured to receive 

12. (Currently Amended)  A method comprising:
receiving, with a controller of a heating, ventilation, and air-conditioning (HVAC) system for an indoor space, signals corresponding to whether the indoor space is less than fully occupied, the HVAC system having a cooling assembly that includes at least one of an economizer or a compressor;

determining, with the controller, an energy consumption fault[[;]],
wherein the controller determines the energy consumption fault by: determining an outside air temperature, a heat mode runtime, a cool mode runtime, and a ventilation mode runtime at preset intervals; determining an actual energy consumption of the HVAC system; accessing a database that stores historical data correlating time of day data and outside air temperature data with energy consumption data of the HVAC system to determine a normal energy consumption range for the HVAC system when a sufficient amount of previously sampled energy consumption data is present; comparing the actual energy consumption of the HVAC system with the normal energy consumption range; and determining that the energy consumption fault exists in response to the actual energy consumption being outside of the normal energy consumption range.

18. (Rejoined - Currently Amended)  The method recited by claim 12, further comprising receiving, with the controller, 

23. (Currently Amended)  A system comprising:
a controller configured to (i) communicate with a variable frequency drive that is configured to drive a fan motor of a heating, ventilation, and air-conditioning (HVAC) system within a range of fan motor speeds to ventilate an indoor space, the ,
wherein the controller is further configured to determine the energy consumption fault by: determining an outside air temperature, a heat mode runtime, a cool mode runtime, and a ventilation mode runtime at preset intervals; determining an actual energy consumption of the HVAC system; accessing a database that stores historical data correlating time of day data and outside air temperature data with energy consumption data of the HVAC system to determine a normal energy consumption range for the HVAC system when a sufficient amount of previously sampled energy consumption data is present; comparing the actual energy consumption of the HVAC system with the normal energy consumption range; and determining that the energy consumption fault exists in response to the actual energy consumption being outside of the normal energy consumption range.

26. (Rejoined - Currently Amended)  The system recited by claim 23 further comprising a carbon dioxide sensor, wherein the controller is further configured to receive 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:


However, none of the prior art of record, alone or in combination, expressly teach or fairly suggest the combination of the specifics of controlling a variable frequency drive, in a heating, ventilation and air-conditioning system, to reduce a speed of a fan motor based on occupancy signals; and determining an energy fault by comparing an actual energy consumption of the HVAC system with an normal energy consumption range, wherein the normal energy consumption range is determine using historical data correlating time of day data and outside air temperature data with energy consumption data of the HVAC system.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to fault detection and diagnosis.  

U.S. Patent Publication No. 2009/0083583 A1 discloses a fault detection system for detecting a fault in a process system includes a first circuit configured to modify an input of the process system with a modifying signal.

U.S. Patent Publication No. 2016/0215996 A1 discloses improved systems and methods for acquiring and communicating diagnostic information about HVAC system components.

U.S. Patent Publication No. 2021/0190837 A1 discloses a method of detecting a fault in a device.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L NORTON/Primary Examiner, Art Unit 2117